                      Case 1:14-cv-00890-KPF Document 541 Filed 12/17/20 Page 1 of 1




JAMES E. JOHNSON                              THE CITY OF NEW YORK                                      JUNE R. BUCH
Corporation Counsel                                                                                    Senior Counsel
                                             LAW DEPARTMENT                                       Tel: (212) 356-2690
                                                 100 CHURCH STREET                                Fax: (212) 356-2038
                                                 NEW YORK, NY 10007                               jbuch@law.nyc.gov




                                                                      December 17, 2020




        Hon. Katherine Polk Failla
        United States District Judge
        Thurgood Marshall United States Courthouse
        40 Foley Square.
        New York, NY 10007

                          Re:   District Attorney of New York County v. Republic of the Philippines, et al.,
                                14-cv-0890 (KPF)

        Dear Judge Failla:

                This office represents the District Attorney of New York County (the “District
        Attorney”), formerly the plaintiff and stakeholder in the above-captioned interpleader action.
        I write regarding the Court’s Order of June 5, 2015 providing for the deposit of the
        interpleaded property (the “Deposit Order”).

                Pursuant to Paragraphs 3(a) and 5 of the Deposit Order, the amount of $30,000 was
        designated as payable to the District Attorney from the deposited funds, to reimburse the
        District Attorney for storage fees he incurred for certain of the interpleaded property for the
        period from the initiation of the action to the date of the Deposit Order.

              The District Attorney requests that this sum be remitted to him at the Court’s earliest
        convenience.

                                                              Respectfully submitted,

                                                                     /s/
                                                              June R. Buch
                                                              Senior Counsel
